IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

NATAN TORRES (Birth-name                 NOT FINAL UNTIL TIME EXPIRES TO
Todrick Roberts),                        FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D17-0083
v.

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed June 1, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Natan Torres (Birth-name Todrick Roberts), pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Erik Kverne, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.